                                    1   JEROME R. BOWEN, ESQ.
                                        Nevada Bar No.4540
                                    2   BOWEN LAW OFFICES
                                        9960 W. Cheyenne Ave., Suite 250
                                    3   Las Vegas, Nevada 89129
                                        Telephone: (702)240-5191gFacsimile: (702) 240-5797
                                    4   twilcox@lvlawfirm.com
                                        Attorneys for Plaintiff
                                    5
                                    6                                UNITED STATES DISTRICT COURT
                                    7                                       DISTRICT OF NEVADA
                                    8                                                   ***
                                    9
                                         HOWARD TENZER; Legal Guardian for                    Case No.: 2:18-cv-00446-JAD-NJK
                                   10    Austin Tenzer,
702-240-5191 FAX: 702-240-5797




                                   11
 9960 W. Cheyenne Ave, Suite 250




                                                             Plaintiff,
                                         vs.
    BOWEN LAW OFFICES




                                   12
    Las Vegas, Nevada 89129
       Conquistador Plaza




                                   13    CHAUNCEY MOORE, an individual;
                                         M INNESOTA LIFE INS URANC E
                                   14    COMPANY, a foreign corporation; DOES I
                                         through X, inclusive; and ROE
                                   15
                                         CORPORATIONS, I through X, inclusive,
                                   16
                                                            Defendants.
                                   17
                                   18
                                          STIPULATION AND ORDER EXTENDING THE TIME TO FILE OPPOSITION TO
                                   19       DEFENDANT MINNESOTA LIFE INSURANCE COMPANY’S MOTION FOR
                                                               SUMMARY JUDGMENT
                                   20                             (Second Request)
                                   21
                                               The Parties have stipulated to give Plaintiff a one (1) week extension of time to file the
                                   22
                                        Opposition to Defendant Minnesota Life Insurance Company’s Motion for Summary Judgment (ECF
                                   23
                                   24   No. 26) in this matter. The reasons supporting this stipulation are as follows: Plaintiff’s counsel has

                                   25   been traveling out of town conducting out of state meetings and depositions. The Plaintiff wishes

                                   26   to provide the Court a complete outline of facts and issues.
                                   27
                                    1          The Parties request a one (1) week extension of time, up to and including, December 17,

                                    2   2018, for Plaintiff to file his Opposition. This is the second extension of time requested by the
                                    3
                                        Parties related to this Motion (ECF No. 26).
                                    4
                                               IT IS STIPULATED AND AGREED by and between the parties that Plaintiff shall have up
                                    5
                                        to and including December 17, 2018, to file its Opposition to Defendant Minnesota Life Insurance
                                    6
                                    7   Company’s Motion for Summary Judgment (ECF No. 26).

                                    8   Dated this 10th day of December, 2018.          Dated this 10th day of December, 2018.
                                    9
                                   10    /s/ Jerome R. Bowen, Esq.                      /s/ Todd D. Erb, Esq.
                                        JEROME R. BOWEN, ESQ.                           Todd D. Erb, Esq.
702-240-5191 FAX: 702-240-5797




                                   11   Nevada Bar No. 4540                             Nevada Bar No. 12203
 9960 W. Cheyenne Ave, Suite 250




                                        BOWEN LAW OFFICES                               LEWIS ROCA ROTHGERBER
    BOWEN LAW OFFICES




                                   12
    Las Vegas, Nevada 89129




                                        9960 W. Cheyenne Avenue, Suite 250              CHRISTIE LLP
       Conquistador Plaza




                                   13   Las Vegas, Nevada 89129                         3993 Howard Hughes Parkway, Suite 600
                                        Attorneys for Plaintiff                         Las Vegas, Nevada 89169
                                   14                                                   Counsel for Defendant Minnesota Life

                                   15          IT IS SO ORDERED.
                                   16
                                   17                                 ____________________________________________
                                                                      UNITED STATES DISTRICT JUDGE
                                   18                                 Dated: December
                                                                      UNITED          11, 2018.
                                                                              STATES MAGISTRATE    JUDGE
                                   19
                                   20
                                   21
                                   22
                                   23
                                   24
                                   25
                                   26
                                   27
                                                                                  Page 2 of 2
